

117 HRES 153 IH: Condemning recent hate crimes committed against Asian-American and Pacific Islanders.
U.S. House of Representatives
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 153IN THE HOUSE OF REPRESENTATIVESFebruary 23, 2021Mrs. Steel (for herself, Ms. Porter, Mrs. Kim of California, Mr. Calvert, Mrs. Hinson, Mr. Correa, and Mr. Lowenthal) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCondemning recent hate crimes committed against Asian-American and Pacific Islanders.Whereas following the spread of COVID–19 in 2020, there has been a dramatic increase in hate crimes and violence against Asian-American and Pacific Islanders;Whereas between March 19, 2020, and December 31, 2020, there have been 2,808 firsthand accounts of anti-Asian and Pacific Islander hate crimes from 47 States and the District of Columbia;Whereas during this timeframe, race has been cited as the primary reason for discrimination, making up over 90 percent of incidents;Whereas roughly 38 percent of Asian-American and Pacific Islander businesses have been the top targets of discrimination incidents during this time period;Whereas during this time, Asian-American and Pacific Islander youth under 20 years old make up roughly 14 percent of hate crime victims;Whereas during this time, Asian-American and Pacific Islander elderly over 60 years old make up around 8 percent of hate crime victims;Whereas, on January 28, 2021, Vicha Ratanapakdee died from injuries after being horrifically attacked in front of his home;Whereas the Royal Thai Consulate-General in Los Angeles has warned Thai people in California to be on their guard following the killing of Vicha Ratanapakdee; andWhereas Asian-American and Pacific Islanders have made significant contributions to American culture, own over 2,000,000 businesses in the United States, and are an essential thread in the diverse fabric of American life: Now, therefore, be itThat the House of Representatives—(1)affirms that the United States stands united in condemning and denouncing any and all anti-Asian and Pacific Islander sentiment in any form;(2)condemns all manifestations of expressions of racism, and anti-Asian and Pacific Islander or ethnic intolerance; and(3)calls on Federal law enforcement officials, working with State and local officials—(A)to expeditiously and vigorously investigate all reports of Asian-American and Pacific Islander hate crimes and threats in the United States;(B)to work to improve the reporting of Asian-American and Pacific Islander hate crimes; and(C)to hold the perpetrators of those crimes, incidents, or threats accountable and bring the perpetrators to justice.